Citation Nr: 0430974	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-04 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
colon, to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for renal cancer, to 
include as secondary to exposure to Agent Orange.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

4.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

5.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a left knee replacement.

6.  Entitlement to an evaluation in excess of 10 percent for 
osteochondritis desiccans of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1955 to July 
1978  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of April 1997 and July 1998 by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In July 2003, the claim was remanded to the RO for the 
purpose of determining whether the veteran wanted to provide 
testimony before a Veterans Law Judge at the RO (Travel Board 
hearing).  After receiving a positive response to this 
inquiry, the hearing was scheduled.  In May 2004, the veteran 
testified at a hearing on appeal before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
included in the claims folder for review.

The issues involving service connection for renal and colon 
cancer, and increased disability evaluations for both knees 
are addressed in the REMAND portion of the decision below and 
those issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's service-connected bilateral hearing loss 
currently is shown to be manifested by auditory acuity of 
level III in the right ear and auditory acuity level III in 
the left ear.

3.  The veteran's service-connected hypertension is not 
manifested by diastolic blood pressure measured above 110 or 
more.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Code 6100 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Code 7101 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the issues addressed in this decision, VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the numerous notification letters.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his hypertension and bilateral hearing disabilities were 
more disabling than currently rated.  In other words, the 
veteran needed to provide evidence showing that the VA should 
assign a higher rating for one or both of the disabilities.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in March 2001 and again in July 2003 that spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone various examinations in 
order to determine the nature, severity, and extent of the 
disabilities in question.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
procure examinations of the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's hypertension and bilateral hearing 
loss disorder.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter of March 2001 requested a 
response within 60 days and the letter dated July 2003 asked 
that a response be given within 30 days.  Both of those time 
limits are contrary to 38 U.S.C.A. § 5103(b) (West 2002).  
Notwithstanding the conflict, the veteran's accredited 
representative and the veteran did provide additional 
argument and evidence to the VA after those deadlines, that 
information was readily accepted by the VA, and the 
representative indicated that the claim was ready for Board 
adjudication.  An amendment to the VCAA was enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a post-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue addressed in this decision was harmless error.  In 
letters to the veteran, dated March 2001 and July 2003, along 
with the SOC and the SSOCs, the RO informed him of what 
information he needed to establish entitlement to the 
benefits requested.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The notices the AOJ 
provided to the appellant in March 2001 and July 2003 were 
given after the initial AOJ adjudication of the claims.  The 
July 2003 notice was provided by the RO prior to the transfer 
of the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, an SOC, the 
SSOCs, and the accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  He has, by information letters, 
a rating decision, an SOC, and SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Untied States Court 
of Appeals for Veterans Claims, (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned as a result of the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).



A.  Bilateral Hearing Loss

The veteran has requested that a compensable evaluation be 
assigned for his bilateral hearing disability.  He maintains 
that over the past few years it has become more difficult to 
distinguish sounds and in particular the spoken word.  During 
his testimony before the Board, the veteran explained that he 
had great difficulty in hearing high-pitched voices and 
needed to use appliances when talking on the telephone or 
watching television.  

As a result of the veteran's claim for benefits, a VA 
audiological examination was performed in March 1998.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
65
70
80
LEFT

25
50
75
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 61 and for the left ear was 59.  

Another audiological examination was accomplished in January 
2001.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
60
65
70
LEFT

25
50
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 53 and for the left ear was 56.  

A third VA hearing test was performed in September 2003.  The 
results, measured in pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
60
65
70
LEFT

25
60
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 53 and for the left ear was 53.  

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2004); 38 C.F.R. 
§ 4.85(b) and (e) (2004).  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). 

The horizontal rows of the chart represent the ear having the 
better hearing, while the vertical columns represent the ear 
having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  38 
C.F.R. § 4.85(e) (2004).  Table VII was amended in that 
hearing loss is now rated under a single code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

In the present case, and using the most recent examination 
(which shows the most profound overall hearing loss), the 
veteran has average hearing loss level of 53 in the right 
ear, with a 96 percent word recognition score.  For the left 
ear, he has an average hearing loss level of 53 with a 94 
percent word recognition score.  

Applying the above information to Table VI of the Rating 
Schedule, the Roman numeric designation is I for the right 
ear, and I for the left ear.  38 C.F.R. § 4.85, Table VI 
(2004).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a noncompensable disability 
rating.  38 C.F.R. § 4.85, Table VII (2004).  

Nevertheless, the Board notes that VA changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear effective June 10, 1999.  The revised regulations do 
not contain any substantive changes that affect this 
particular case, but add certain provisions that were already 
the practice of VA.  38 C.F.R. § 4.85 (2004).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (2004).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2004) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2004), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  This provision is applicable in this case.

The second provision, that of 38 C.F.R. § 4.86(b) (2004), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).  
This provision is not applicable to the veteran's claim.  

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.  

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss is severe, and of his belief 
that it should therefore be rated higher.  However, the Board 
is bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.5 (2004).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

In this case, when findings on the audiometric studies are 
compared to Table VIa, and not Table VI, of the Rating 
Schedule, the results are that the veteran has Level III 
hearing in the right ear and Level III hearing in the left 
ear.  The veteran has a puretone threshold average of 53 in 
both ears.  Under 38 C.F.R. § 4.85, Table VII, Code 6100, 
such levels of hearing acuity warrant a noncompenable 
evaluation.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this instance, using either Table VI or Table 
VIa would not entitle the veteran to a higher disability 
rating for his bilateral hearing disorder.  As such, the 
veteran's claim is denied.  


B.  Hypertension

The veteran has also asserted that his service-connected 
hypertension is underrated.  The Board notes that during the 
course of the veteran's appeal, the veteran has been granted 
a separate rating for hypertensive cardiomyopathy secondary 
to the veteran's service-connected hypertension.  He has been 
granted a 60 percent disability evaluation in accordance with 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 7020.  Such an assignment does not prevent a separate 
evaluation for hypertension under the tenants of 38 C.F.R. 
§ 4.14 (2004) (the avoidance of pyramiding).

The disability rating criteria that has been used to evaluate 
the veteran's hypertension may be found at 38 C.F.R. Part 4, 
Diagnostic Code 7101 (2004).  This code, for hypertensive 
vascular disease, provides for a 10 percent rating when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  A 20 percent evaluation is 
warranted for hypertension with diastolic pressure 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. Part 4, Diagnostic 
Code 7101 (2004), Note 1(defining hypertension).

After the veteran retired from the US Air Force, he applied 
for VA compensation benefits.  As part of his contentions, 
the veteran asserted that he was suffering from hypertension 
and that this disability was related to his military service.  
The veteran's blood pressure readings were taken; those 
readings were 160/105 (sitting), 160/100 (recumbent), and 
150/105 (standing).  The date of the readings was October 
1978.  The RO reviewed the record and service connection was 
awarded for hypertension.  A 10 percent disability evaluation 
was assigned.  

In conjunction with the veteran's request for an increased 
evaluation, a VA compensation and pension examination was 
accomplished in March 1998.  The veteran informed the 
examiner that he was taking medication for his disability.  A 
review of that examination report notes the veteran's blood 
pressure readings to be 140/88 in the left arm and 140/92 in 
the right arm.  An electrocardiogram (EKG) was performed and 
it was deemed to be within normal limits.  Other symptoms 
indicative of a more serious disability were not reported.  
The veteran's hypertension was not labeled as 
"uncontrolled."  

Another examination was performed in September 2003.  At that 
time, the following blood pressure readings, in the seated 
position, were reported:  128/78, 126/78, and 126/78.  The 
veteran's hypertension was not labeled as "uncontrolled".  
However, the examiner does attribute the veteran's congestive 
heart failure to his service-connected hypertension.  

On the occasion of the aforementioned hearing on appeal 
before the undersigned Veterans Law Judge, the veteran 
testified that his hypertension is related to his service-
connected heart disability.  In this regard, he stated that 
he believed that the hypertension had caused him to 
experience other medical conditions, but the disability was 
being controlled.  

A review of the various medical treatment records reveals the 
following additional sampling of blood pressure readings:

Date
Blood Pressure Reading
May 2000
110/74
September 2000
145/71

115/64
December 2000
108/72
June 2001
120/80

Based on the evidence of record, the Board finds a rating in 
excess of 10 percent under the criteria for this diagnostic 
code is not warranted.  The medical evidence does not 
indicate diastolic blood pressure findings predominantly 110 
or more.  During the course of this appeal, the veteran has 
had his blood pressure readings taken, and none of those has 
approached a diastolic reading of 110 or more.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2004), whether or not 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no provision upon 
which to assign a higher rating.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for hypertension.  

C.  Conclusion

In reaching the above determinations, the Board considered 
whether the veteran's service-connected disabilities standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected bilateral hearing loss and hypertension, as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004) are not met.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  

A disability evaluation in excess of 10 percent for 
hypertension is denied.  


REMAND

As previously indicated, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

With respect to the issues of entitlement to service 
connection for renal and colon cancers, when the veteran 
initiated his request to the VA, one of the theories he 
promulgated was that the two cancers were caused by his 
exposure to Agent Orange or other chemical herbicides.  As 
early as August 1998, the veteran asserted that he began 
experiencing intestinal problems shortly after his return 
from the Republic of Vietnam.  Although this theory of 
causality was brought up by the veteran, a review of the 
claims folder indicates that this was not addressed or 
discussed by the RO.  Moreover, there is no indication, in 
the Board's reading of the medical evaluations accomplished 
in conjunction with his claim on these issues, that the RO 
has ever requested that a medical professional comment on 
whether these two carcinomas may have been related to the 
veteran's Agent Orange exposure.  

A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) and the veteran's personnel file so 
that the disability evaluation will be a fully informed one 
should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board issues a 
determination on the merits of his claim.

Notwithstanding the above, the Board also finds that the VCAA 
letters issued to the veteran in March 2001 and July 2003 are 
inadequate with respect to these two issues.  Specifically, 
the VCAA requires not only that the RO (through the VCAA 
letter) inform the veteran how he can prevail on his service 
connection claim, but the RO must discuss the difference 
regarding direct service connection and service connection 
secondary to exposure to Agent Orange.  

The RO has a further duty to discuss the applicability of the 
following cases [Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); and Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997)] to the veteran's claim now 
before it, and it must do so within the scope of the VCAA 
letter.  It must further inform the veteran of the nuances of 
Agent Orange claims.  Because the RO has not done this, these 
issues must also be returned to the RO so that another, more 
complete, VCAA letter may be accomplished.  

Additionally, the VA Office of General Counsel has recently 
issued an opinion that allows for the assignment of separate 
ratings for a disability of the same joint based on 
limitation of flexion and limitation of extension.  See 
VAOGCPREC 9-04 (Sept. 17, 2004).  The RO has not yet 
considered if this new opinion is applicable to the veteran's 
claim.  If it is, the veteran may be entitled to a higher 
evaluation for his bilateral knee disorders.  Thus, when the 
claim is remanded for the other development listed in this 
remand, the RO should also consider the applicability of this 
new opinion.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for colon 
and renal cancer, to include as secondary 
to exposure to Agent Orange; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his remaining 
issues on appeal.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2003 for colon and renal cancer and 
bilateral knee disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records (to 
include any TRICARE records and other 
medical records possibly located at the 
medical facility at the US Air Force 
Academy, Colorado Springs, Colorado, 
Peterson Air Force Base, Colorado 
Springs, Colorado, and Fort Carson, 
Colorado Springs, Colorado) in connection 
with each non-VA source identified.  The 
RO should specifically obtain the 
veteran's clinical treatment records and 
test results.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

3.  Following completion of the above, 
the RO should schedule the veteran for a 
VA oncology examination by an appropriate 
specialist.  The purpose of this 
examination is to determine whether the 
veteran now suffers from any residuals 
from his previously diagnosed renal and 
colon carcinomas, and whether these two 
cancers were caused by or the result of 
his military service or to exposure to 
chemical herbicides while stationed in 
the Republic of Vietnam.  All indicated 
diagnostic tests should be accomplished, 
and all clinical tests should be recorded 
in detail.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  

The examiner must express an opinion as 
to whether the disabilities are at least 
as likely as not related or secondary to 
the veteran's service or to a service-
connected disability.  The examiner 
should further opine whether the 
veteran's carcinomas would be considered 
the type of disability caused by Agent 
Orange exposure.  If this matter cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

4.  The RO should schedule the appellant 
for a VA compensation examination for 
rating purposes, to be performed by an 
appropriate orthopedic specialist, to 
determine the nature and extent of 
impairment caused by the service-
connected right and left knee 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report must indicate that the 
claims file was reviewed by the examiner 
prior to the examination.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of these disorders 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  

The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's right and left knee 
disabilities, to include a complete and 
detailed discussion of all functional 
limitations associated with these 
conditions, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.

The examiner should specifically comment 
on whether the veteran suffers from 
arthritis in either knee, and whether 
there is any instability of the knees.  
Additionally, the examiner should provide 
specific numerical values for the 
extension and flexion of each knee.  

The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  The 
report should include a detailed account 
of all pathology found.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Following completion of the above, RO 
should readjudicate the veteran's claims.  
In readjudicating the claims for 
increased evaluations left and right knee 
disabilities, the RO should take into 
consideration VAOPGCPREC 9-2004, and must 
discuss the applicability or 
inapplicability of the GC opinion to the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



